                                                                                                FILED
                                                                                       2021 Jan-15 PM 03:02
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA

    DAVID SMITH,                                )
                                                )
          Plaintiff,                            )
                                                ) Case No. 2:20-CV-2012-RDP
    v.                                          )
                                                )
    JEFFERSON DUNN, et al.,                     )
                                                )
          Defendants.                           )

                       MOTION FOR EXTENSION OF TIME

         Defendants Jefferson S. Dunn, Grantt Culliver, Charles Daniels, Jeffery A.

Williams, Edward Ellington, Gwendolyn Givens, Anthony Brooks, Carl Sanders,

Gary Malone, Kevin White, Carla Graham, Christy Vincent, Angelia Gordy,

William Ragsdale, Neketris Estelle, Gerald McMillian, Christopher Boyd, Jeffery

Baldwin, Shannon Caldwell, Errol Pickens, Lisa Bonner, Allen Knott, Captain

Pickett, Sergeant McCordles, Officer Terry, Officer Streeter, Officer Garland, Tanya

Ary, and Karla Jones (collectively, the “Defendants”) hereby respectfully request

the Court enter an order granting the Defendants additional time to respond to

Plaintiff’s Complaint.1 As grounds for and in support of this Motion, the Defendants

state as follows:

         1.    On December 14, 2020, Plaintiff filed his Complaint, naming twenty-


1
  By filing this Motion, the Defendants do not waive, and expressly preserve, all Rule 12(b)
defenses.
nine (29) individuals (including former Alabama Department of Corrections

[“ADOC”] employees) as defendants.

      2.     The docket indicates that, to date, Plaintiff has served eight (8) of the

twenty-nine (29) named defendants. Undersigned counsel continues to discuss with

Plaintiff’s counsel obtaining waivers of service from the named defendants.

      3.     Because Plaintiff served the Defendants on different dates, their

deadlines to respond to Plaintiff’s Complaint differ. Undersigned counsel believes

it is in the interest of judicial economy to maintain a single deadline for the

Defendants’ responses to the Complaint, instead of separate, piecemealed deadlines

for responses from the Defendants.

      4.     Additionally, the process for retaining outside counsel to represent the

Defendants has been initiated, but has not yet been completed. Retained counsel

will need sufficient time to evaluate the Complaint, factual allegations, and claims.

      5.     As a result, the Defendants respectfully request that the Court allow

them to respond to the Complaint on or before March 15, 2021.

      6.     Undersigned counsel contacted Plaintiff’s counsel regarding this

request, and Plaintiff does not oppose this motion.

      WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully

request that this Court enter an order granting the Defendants until March 15, 2021

to respond to Plaintiff’s Complaint.



                                          2
    Dated: January 15, 2021.

                               /s/ Stephanie Smithee
                               Stephanie Smithee
                               Attorney for the Defendants

Stephanie Smithee
Joseph G. Stewart
ALABAMA DEPARTMENT OF CORRECTIONS
Legal Division
301 South Ripley Street
Montgomery, Alabama 36130
Facsimile (334) 353 -3891
stephanie.smithee@doc.alabama.gov
gary.willford@doc.alabama.gov
joseph.stewart@doc.alabama.gov




                                 3
                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served upon all parties
in this matter, including without limitation the following, by the Court’s CM/ECF
system or by U.S. Mail on this the 15th day of January, 2021:

        Ruth Z. Brown
        Megan Pierce
        LOEVY & LOEVY
        311 N. Aberdeen, 3rd Floor
        Chicago, IL 60607
        T: (312) 243-5900
        F: (312) 243-5902
        E: ruth@loevy.com
        E: megan@loevy.com

        Anil A. Mujumdar
        DAGNEY JOHNSON LAW GROUP
        2170 Highland Avenue, Suite 250
        Birmingham, AL 35205
        T: (205) 590-6986
        F: (205) 809-7899
        E: anil@dagneylaw.com

        Attorneys for Plaintiff


                                       /s/ Stephanie Smithee
                                       Of Counsel




                                         4
